    Case: 1:17-cv-00377-JG Doc #: 237 Filed: 10/08/18 1 of 4. PageID #: 6142



              IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF OHIO, EASTERN DIVISION


DERRICK WHEATT and LAURESE )
GLOVER,                        )
                               )               No. 1:17-CV-377 &
          Plaintiffs           )               No. 1:17-CV-611 (consolidated)
                               )
     v.                        )
                               )               Judge James S. Gwin
CITY OF EAST CLEVELAND, et al. )
                               )
          Defendants.          )

    PLAINTIFFS’ RESPONSE TO EAST CLEVELAND DEFENDANTS’
      APPLICATION TO STAY DISTRICT COURT PROCEEDINGS

        Now come Plaintiffs, Derrick Wheatt, Laurese Glover and Eugene Johnson,

through their respective counsel, and responds to the East Cleveland Defendants’

Application to Stay District Court Proceedings [Dkt. 231]:

                                    ARGUMENT

        The East Cleveland Defendants filed an Application to Stay District Court

Proceedings on September 24, 2018. Dkt. 231. Their “application” is based on their

filing of a motion to stay in the U.S. Supreme Court. Id.

        However, the Supreme Court has not accepted for filing the East Cleveland

Defendants’ motion for stay. See Ex. 1 (docket entry dated 9/24/18 for case No. 18-

259).

        But even if the East Cleveland Defendants were able to correctly file a motion

for stay in the Supreme Court, the East Cleveland Defendants have not attempted

to make any showing that the mere filing of such a motion should result in a stay



                                           1
     Case: 1:17-cv-00377-JG Doc #: 237 Filed: 10/08/18 2 of 4. PageID #: 6143



granted by this Court. The East Cleveland Defendants have made no attempt

whatsoever (see Dkt. 231) to satisfy its burden of showing that this Court should

exercise its inherent authority to control its docket by granting a stay, or that any of

the factors normally considered in deciding whether to stay a proceeding are

satisfied here. See, e.g., Ohio Envt’l Council v. U.S. Dist. Court, S. Dist. of Ohio, E.

Div., 565 F.2d 396, 296 (6th Cir. 1977) (“[T]he burden is on the party seeking the

stay to show that there is pressing need for delay, and that neither the other party

nor the public will suffer harm from entry of the order.”); F.T.C. v. E.M.A.

Nationwide, Inc., 767 F.3d 611, 628 (6th Cir. 2014) (“The most important factor is

the balance of hardships, but ‘[t]he district court must also consider whether

granting the stay will further the interest in economical use of judicial time and

resources.’”) (citation omitted). For instance, in the context of a motion for stay

pending appeal, a district court balances the following factors: “(1) the likelihood

that the party seeking the stay will prevail on appeal; (2) whether denial of a stay

would irreparably harm the moving party; (3) whether the stay will harm others;

and (4) the public interest in granting the stay.” Capital One Bank (USA) N.A. v.

Jones, 710 F. Supp. 2d 634, 636 (N.D. Ohio 2010) (Gwin, J.) (citing Cooey v.

Strickland, 589 F.3d 210, 218 (6th Cir. 2009)). The East Cleveland Defendants have

made no attempt to argue that any of these—or any other equitable or other

factors—weigh in favor of granting a stay here. Such failure to present argument

constitutes waiver and cannot be raised for the first time in reply. See Scottsdale

Ins. Co. v. Flowers, 513 F.3d 546, 553 (6th Cir. 2008); McPherson v. Kelsey, 125



                                            2
     Case: 1:17-cv-00377-JG Doc #: 237 Filed: 10/08/18 3 of 4. PageID #: 6144



F.3d 989, 995-96 (6th Cir. 1997); KSP Investments, Inc. v. U.S., 2008 WL 205234, at

*2 (N.D. Ohio Jan. 18, 2008) (Gwin, J.) (“Parties who fail to include an argument in

an initial motion generally forfeit the argument.”) (citing American Trim, LLC v.

Oracle Corp., 383 F.3d 462, 477 (6th Cir. 2004); United States v. Jerkins, 871 F.2d

598, 602 n.3 (6th Cir. 1989)).

                                 CONCLUSION

      Defendants’ application for stay should be denied.



                                              Respectfully submitted,
                                              s/ Elizabeth Wang
Elizabeth Wang
LOEVY & LOEVY
2060 Broadway, Ste. 460
Boulder, CO 80302
O: (720) 328-5642
elizabethw@loevy.com
Counsel for Plaintiffs Derrick Wheatt and Laurese Glover

s/ Michael B. Pasternak
Michael B. Pasternak                          Brett Murner
Park Center II, Suite 411                     208 North Main Street
3681 South Green Road                         Wellington, OH 44090
Beachwood, OH 44122                           O: (440) 647-9505
O: (216) 360-8500                             bmurner@yahoo.com
Mpasternak1@msn.com
Counsel for Plaintiff Eugene Johnson




                                          3
    Case: 1:17-cv-00377-JG Doc #: 237 Filed: 10/08/18 4 of 4. PageID #: 6145



                       CERTIFICATE OF SERVICE

      I, Elizabeth Wang, an attorney, hereby certify that on October 8, 2018, I
served via CM/ECF the foregoing Response.

                                    s/ Elizabeth Wang
                                    Attorney for Plaintiffs Wheatt and Glover

                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(f), I hereby certify that the foregoing
Memorandum complies with the 15-page limitation for memoranda relating to a
non-dispositive motion in a case assigned to the Standard Track.

                                    s/ Elizabeth Wang




                                       4
